              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




WELLS FARGO BANK, N.A.,                 CV 19-2297 DSF (AGRx)
   Plaintiff,
                                        Order re Remand
                  v.

GEORGE W. AGAK,
   Defendant.



   Plaintiff Wells Fargo Bank, N.A. removed this case based on
Defendant’s state court counterclaim. 1 The Court will assume
that Defendant’s counterclaim, if it had been asserted by a
plaintiff, would confer CAFA jurisdiction in this Court. However,
it has long been decided that a plaintiff cannot remove actions.
Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100 (1941). The
Ninth Circuit has explicitly decided that Shamrock Oil’s holding
was not altered by the enactment of CAFA. Progressive W. Ins.
Co. v. Preciado, 479 F.3d 1014, 1017–18 (9th Cir. 2007).

   The Court believes that this deficiency is jurisdictional and,
therefore, subject to sua sponte remand. See Shamrock Oil, 313
U.S. at 108-109. However, in an abundance of caution, the Court
will allow Defendant time to file a formal motion to remand. The
motion may be brought on an ex parte basis and need only state


1For clarity, the Court uses the federal term “counterclaim” rather than the
California term “cross-claim.”
Defendant’s agreement with this Order and desire for the case to
be remanded. While, by statute, Defendant has 30 days from
removal to file for remand, in the interest of the efficient
administration of justice, the Court requests that the motion be
filed no later than April 8.

   No later than April 8, Plaintiff is ordered to show cause, in
writing, why it should not be sanctioned for removal of the case
given the clear authority barring removal.

  IT IS SO ORDERED.


Date: April 1, 2019                  ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                 2
